Per Curiam.
The appeal is to be had on terms prescribed in the sixth section of the act of the 11th March, 1809, as we have heretofore determined; and in Bryan v. M‘Cullough, at the present term, ante, 421, we held that the words of the law are too peremptory to allow the affidavit, which is made a requisite preliminary to an appeal, equally with a writ of error, to be made by any one but the party. The inconvenience of this, if any should result, *482will doubtless be remedied by the legislature, to whom the subject exclusively belongs. But this is immaterial here, as the proceedings are to be affirmed on the merits. A judgment may be opened, or it may be set aside. If the former, it remains a judgment still, and with all the attributes as such, of which the order of the court has not deprived it. Here it was opened to let the party into not even a full defence: consequently'it was no further disturbed, than to effect that object. Sometimes the judgment is expressly ordered to stand asa security ex majore cautela; but that is unnecssary. By the construction of the acts of assembly, by which lands may be seized in execution, lien is an incident of every judgment, and. of which it can be deprived only by being set aside. That was not done here, and the court below determined correctly, that the lien existed from the first rendition.
Decree affirmed.